       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 1 of 30




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
______________________________
                               )
UNITED STATES OF AMERICA )
                               )        Court No.: 14-cr-10363-RGS-1
      v.                       )
                               )
BARRY J. CADDEN,               )
                               )
            Defendant.         )
______________________________)

    GOVERNMENT’S SENTENCING MEMORANDUM AND MEMORANDUM IN
         SUPPORT OF THE GOVERNMENT’S RENEWED MOTIONS
                FOR RESTITUTION AND FORFEITURE

       The United States of America hereby submits this memorandum in aid of the resentencing

of defendant Barry J. Cadden and in support of the Government’s Renewed Motions for Restitution

and Forfeiture.

       In March 2017, a jury unanimously found that defendant Cadden operated his company,

New England Compounding Center (“NECC”), as a fraudulent enterprise, dispensing hundreds of

thousands of substandard and dangerous drugs manufactured in filthy conditions for use on

unsuspecting patients throughout the nation; the jury convicted Cadden of 57 felony counts,

including racketeering, racketeering conspiracy, mail fraud, and violations of the Food, Drug, and

Cosmetic Act (“FDCA”). Both Cadden and the Government pursued appeals of this Court’s

judgment and post-trial orders, including the sentence imposed by this Court and its order of

forfeiture. On July 9, 2020, the United States Court of Appeals for the First Circuit affirmed

Cadden’s convictions, vacated his sentence and the forfeiture order, and remanded the matter for

further proceedings consistent with the order. United States v. Cadden, 965 F.3d 1 (1st Cir. 2020).

The First Circuit’s order also cleared the way for this Court to consider the Government’s pending
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 2 of 30




motion for restitution, which has been stayed since 2017 pending the outcome of the First Circuit

proceedings. See Doc. 1213, 1352.

        Taking account of the proper standards for evaluating Cadden’s sentencing guidelines

range and the factors set forth in 18 U.S.C. § 3553, the Government recommends that the Court

sentence Cadden to 210 months of incarceration, the top of the revised sentencing guidelines range.

The government also requests that the Court enter an order of forfeiture in the amount of

$11,222,643.50 and an order of restitution of $82 million, with joint and several liability with co-

defendant Glenn A. Chin.

                                PROCEDURAL BACKGROUND

        Following his conviction by a jury in March 2017, this Court denied Cadden’s motion for

judgment of acquittal or for a new trial and sentenced him to 108 months of imprisonment, three

years of supervised release, with an order of forfeiture to issue. Doc. 1135, 1148.

        Cadden filed a notice of appeal on July 7, 2017 challenging the jury verdict, order denying

the motion for acquittal or new trial, judgment, amended judgment, and order on motion for

forfeiture. Docs. 1165, 1253. The government filed its own appeal shortly thereafter, arguing that

this Court had incorrectly calculated Cadden’s sentencing guidelines range. Doc. 1176. The Court

entered an Amended Judgment on October 24, 2017 to reflect a forfeiture money judgment of

$7,545,501.00, and the government filed a subsequent notice of appeal challenging the calculation

of Cadden’s forfeiture obligations under 18 U.S.C. 1963(a)(3). Docs. 1261, 1262. Following

briefs submitted by both parties with respect to restitution, this Court held that it lacked jurisdiction

to consider the issue in light of the First Circuit appeal, and the government’s motion for restitution

was stayed pending resolution of it. Docs. 1213, 1353.



                                                 Page 2
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 3 of 30




       On July 9, 2020, the First Circuit affirmed Cadden’s convictions, vacated his sentence and

forfeiture order, and remanded the matter for further proceedings consistent with the order. United

States v. Cadden, 965 F.3d 1 (1st Cir. 2020). A Mandate was entered pursuant to Federal Rule of

Appellate Procedure 41(a) on July 30, 2020.

                              CADDEN’S CRIMINAL CONDUCT

       Because of the defendant’s offenses, more than 100 people are dead. More than 700

additional people in twenty different states have suffered tremendously, most of whom will

continue to do so for the remainder of their lives. Cadden’s criminal conduct led directly to a

public health crisis unprecedented in our nation’s history. His choices to flagrantly flout pharmacy

regulations and to instruct his employees to do the same showed an unconscionable disregard for

the lives of the patients injected with his drugs.

       In the course of his trial, the jury heard overwhelming evidence that Cadden operated

NECC as a criminal enterprise that marketed itself as “dedicated to providing the highest quality

compounded medications and services to patients and prescribers,” Exh. 67, at 2 (NECC’s Quality

Assurance Report Card), but instead sold grossly substandard drugs that were manufactured in

unsafe conditions. The evidence presented at trial revealed that Cadden’s conduct led to hundreds

of shipments of nonsterile, sub-potent, and super-potent drugs being sent to medical facilities

throughout the country for use on unsuspecting patients.

       Moreover, Cadden’s fraudulent business practices led directly to the nationwide fungal

meningitis outbreak, which was traced back to three lots of contaminated methylprednisolone

acetate (“MPA”). More than 17,300 vials of the contaminated MPA were shipped to 76 medical

facilities in 23 different states. As the Court heard during Cadden’s trial, NECC’s contaminated

and deadly MPA resulted from several separate and distinct violations of Chapter 797 of the United

                                                Page 3
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 4 of 30




States Pharmacopeia (“USP-797”), any one of which on its own could have made the drug

perilously unsafe: improper sterilization, improper testing, improper cleaning and disinfecting, and

improper and ignored environmental monitoring.           Contrary to the defense’s repeated post-

conviction assertions, the evidence clearly demonstrated that Cadden was well-aware of these

significant deficiencies in NECC’s production processes, and the potential danger they could cause

to patients, but chose to ship the deficient drugs anyway regardless of the enormous risk.

                            SENTENCING RECOMMENDATION

        The Court previously calculated Cadden’s total offense level as 29. Specifically, the Court

calculated Cadden’s offense level as follows:

                                                                              Offense Level
 Mail Fraud racketeering base offense level (§2B1.1(a)(1))                          7
    -    Total fraud loss > $550,000 - $1,500,000 (§2B1.1(b)(1)(H))                 +14
    -    Involved 10 or more victims and committed through mass
         marketing (§2B1.1(b)(2))                                                    +2
 Offense Level for Grouped Mail Fraud Acts / Counts                                  23
    -    Organizer or leader of criminal activity (§3B1.1(a))                        +4
    -    Abuse of a Position of Trust (§3B1.3)                                       +2
 Total Adjusted Offense Level                                                        29

        That total offense level, combined with Cadden’s lack of previous criminal history, led the

Court to determine Cadden’s sentencing guidelines range to be 87 to 108 months. The Court

sentenced Cadden to 108 months—the top-end of this range.

        On appeal, the First Circuit found two errors in the Court’s calculation of Cadden’s total

offense level. Specifically, the First Circuit held that the Court erred in declining to apply (i) a

two-level enhancement because Cadden’s “offense involved . . . the conscious or reckless risk of

death or serious bodily injury” pursuant to USSG § 2B1.1(b)(16); and (ii) a four-level


                                                Page 4
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 5 of 30




enhancement pursuant to USSG §§ 3A1.1(b)(1) and 3A1.1(b)(1)(2), because Cadden’s offense

involved a large number of “vulnerable victims.” United States v. Cadden, 965 F.3d at 33-36.

       The First Circuit accordingly vacated Cadden’s sentence and remanded the case with

instructions to determine whether these enhancements applied under the appropriate legal

standards and to resentence Cadden based on a correctly calculated guidelines sentencing range.

Id. As discussed below, this Court should apply both of the enhancements to Cadden’s total

offense level.

                 Conscious or Reckless Risk of Death or Serious Bodily Injury

       This Court previously refused to apply a two-level enhancement to Cadden’s guidelines

sentencing range because Cadden’s “offense involved . . . the conscious or reckless risk of death

or serious bodily injury.” USSG § 2B1.1(b)(16). On appeal, the First Circuit held that this Court

erred in rejecting this enhancement by focusing too narrowly on the offense of conviction rather

than, as is required in sentencing, the full scope of Cadden’s conduct. As the Circuit Court

explained, application of this enhancement is determined “not only” by looking at “Cadden’s

‘offense[s] of conviction’ – which included mail fraud and racketeering premised on mail fraud –

but also at all of his ‘relevant conduct.’” Cadden, 965 F.3d at 34 (citing USSG § 1B1.1 cmt.

n.1(I)). As the First Circuit further explained:

       [t]hus, if Cadden’s acts during the commission of mail fraud -- for instance, by
       directing the shipment of medications he knew to be substandard and highly
       dangerous in consequence -- “involved . . . the conscious or reckless risk of death
       or serious bodily injury,” . . . then the District Court should have found that the
       enhancement applied.

Id.

       In addition to instructing the Court to take account of the full scope of Cadden’s conduct

in sentencing, the First Circuit also explained the appropriate mens rea requirement to be applied

                                               Page 5
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 6 of 30




on remand is whether the Cadden acted with a “conscious or reckless risk.” The court further held

that “a conscious risk is one ‘known to the defendant’ while a reckless risk is ‘the type of risk that

is obvious to a reasonable person and for which disregard of said risk represents a gross deviation

from what a reasonable person would do.’” Cadden, 965 F.3d at 34-35 (quoting United States v.

Lucien, 347 F.3d 45, 56-57 (2d Cir. 2003)). Given this standard, this Court’s previous finding that

Cadden did not act “with actual knowledge that his acts, or more accurately his failures to act,

were almost certain to result in the death of another” id. at 34, does not in fact preclude application

of this enhancement.

       Considering the full scope of Cadden’s relevant conduct and applying the correct mens rea

requirement, the government submits this enhancement clearly applies. Cadden ran NECC – a

“high-risk compounder” by its very name and nature because the pharmacists made and sold

supposedly sterile drugs using nonsterile ingredients.         By assuming responsibility for the

sterilization step, NECC’s business, as designed by Cadden, was per se high-risk to patients.

Cadden knew this, and yet operated the business with complete disregard for legal requirements

and safety standards. The language of USP-797, which Cadden was required to know and follow

under Massachusetts law, put him on notice in several sections that his failure to follow the

guidelines would likely lead to bodily harm to patients exposed to his nonsterile drugs.

Specifically, the introduction to the Chapter states, “[t]he objective of this chapter is to describe

conditions and practices to prevent harm, including death, to patients that could result

from…microbial contamination….” Exh. 52 (34 USP 797, at 336) (emphasis added); see also,

Exh. 52 (34 USP 797, at 362) (“Chapter purpose is to prevent harm and death to patients treated

with [compounded sterile preparations].”) (emphasis added).              The next sentence states,

“[c]ontaminated [compounded sterile preparations] are potentially most hazardous to patients

                                                Page 6
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 7 of 30




when administered into body cavities, central nervous and vascular systems, eyes, and joints, and

when used as baths for live organs and tissues.” Exh. 52 (34 USP 797, at 336) (emphasis added);

see also Exh. 52 (34 USP 797, at 340) (noting “nonsterility…in [compounded sterile preparations

is] potentially more dangerous to patients when the CSPs are administered into the vascular and

central nervous systems than when administered by most other routes”) (emphasis added). With

respect to high-risk compounding, which was NECC’s primary business, the chapter states that

“[h]igh-risk level [compounded sterile preparations] pose the greatest threat to patients because

compounding personnel are tasked with the requirement of processing nonsterile components and

devices in order to achieve sterility.” Exh. 52 (34 USP 797, at 349). Eric Kastango, the USP-797

expert, testified that the business was called high-risk “[b]ecause when it’s not sterile, we know

what can happen, devastating patient harm and death can occur.” Trial Tr. at 51 (Feb. 28, 2017).

With respect to mold specifically, the Chapter states in two different sections that “[h]ighly

pathogenic microorganisms (e.g., Gram-negative rods, coagulase positive staphylococcus, molds

and yeasts) can be potentially fatal to patients receiving [compounded sterile preparations] and

must be immediately remedied….” Exh. 52 (34 USP 797 at 350) (emphasis added).

       Thus, Cadden was well aware that misrepresenting his compliance with USP-797 to

customers and flagrantly violating USP-797’s requirements created the risk of serious bodily

injury or death to all patients who were administered NECC’s substandard and dangerous drugs.

Nevertheless, despite this knowledge, Cadden regularly and routinely disregarded many of the

most significant requirements of USP-797. Indeed, as the First Circuit made clear, the evidence

at trial was sufficient for the jury to reasonably conclude both that “Cadden caused the deaths of

patients by directing the shipment of the deficiently prepared medications that caused the deaths”

and that Cadden was “well aware of the type of risk that he was running by operating NECC in an

                                              Page 7
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 8 of 30




unsafe manner and then permitting a high-risk sterile compounded medication like MPA to be

distributed under the false representation that it had been compounded in accord with USP-797.”

Cadden, 965 F.3d at 19-20.

                                        Improper Sterilization

        First, Cadden knew that NECC was improperly sterilizing the MPA, and did not verify the

sterilization process as required by USP-797 in several ways. As the trial evidence demonstrated,

Cadden knew that NECC was not sterilizing the drugs for the 20 minutes required by the logged

formula worksheets. NECC was also not using biological indicators to verify that the sterilization

process was working. Cadden also knew they had not verified the load patterns for sterilizing the

numerous high-risk drugs they were making. Each of these failures to verify sterilization as

required by USP-797 created a conscious and reckless risk that the drug could cause death or

serious bodily injury. See e.g., Trial Tr. at 59-65 (Feb. 23, 2017) (testimony of FDA Investigator

Degarmo) (testifying that Cadden told her NECC was autoclaving the MPA for 20 minutes as

required by the formula worksheets, but NECC’s autoclave records indicated the MPA was

sterilized for as little as 4 minutes) (emphasis added); Trial Tr. at 42 (Feb. 17, 2017) (testimony of

NECC Quality Assurance Officer Annette Robinson) (stating that during the outbreak, Cadden

instructed her to order biological indicators to verify sterilization in the autoclave and told her that

“we should have been using them all along”) (emphasis added); Trial Tr. at 67 (Feb. 23, 2017)

(testimony of FDA Investigator Degarmo) (testifying that Cadden admitted that NECC did not

verify the load patterns of their autoclave cycle to ensure sterility).

                                           Lack of Testing

        Second, the jury heard overwhelming evidence that Cadden knew that NECC was not

properly testing the MPA as required by the USP. First, NECC was not doing end-product testing.

                                                 Page 8
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 9 of 30




See e.g., Trial Tr. at 37 (Feb. 22, 2017) (testimony of FDA Investigator Donohue) (testifying that

she warned Cadden in 2002 about NECC’s lack of end-product testing and that “people can get

really sick or die” if his drugs were not properly sterilized) (emphasis added); Exh. 798, at 9 (Ltr.

from Cadden to FDA Investigator Donohue (Feb. 26, 2003)) (misrepresenting that NECC would

perform end-product testing and quarantine drugs going forward) (emphasis added); Exh. 239

(email from Cadden to Sharon Carter (Jul. 25, 2012) (explaining the lack of end-product testing as

“[w]hat your [sic] not seeing, is what we are currently not doing but should be doing”) (emphasis

added); Trial Tr. at 69 (Feb. 23, 2017) (testimony of FDA Investigator Degarmo) (explaining that

Cadden admitted during the outbreak that NECC was only testing the bulk MPA solution not the

end product and sending only a single 5ml vial, contravening USP-797 and NECC’s own SOPs).

Also, NECC was only testing one 5ml vial from each lot of MPA for sterility. This was woefully

and dangerously inadequate. For the size of each MPA lot NECC made, the USP required sterility

testing of 20 vials each of 1ml, 2ml and 5ml sized-vials to ensure a statistically significant sample

was tested to ensure sterility of the lot. Trial Tr. at 75 (Feb. 28, 2017) (testimony of Eric Kastango);

Trial Tr. at 44 (Feb. 22, 2017) (testimony of FDA Investigator Donohue) (testifying that she

warned Cadden on numerous occasions that NECC was not testing enough samples and not in

compliance with the USP); Exh. 799, at 3 (Ltr. from Cadden to FDA Investigator Donohue (May

16, 2003)) (informing the FDA that NECC would be sending “representative samples of sterile

medication preparations” as required by USP-71) (emphasis added). Selling drugs that are

marketed and labeled as sterile to medical clinics without properly testing them is a quintessential

example of consciously and recklessly putting patients at risk of death or serious bodily injury.




                                                 Page 9
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 10 of 30




                                   Shipping Without Test Results

       Third, the evidence demonstrated that Cadden directed NECC’s drugs to be shipped prior

to receipt of test results in violation of USP-797. See e.g., Trial Tr. at 154-55 (Jan. 26, 2017)

(testimony of Nick Booth) (testifying that on multiple occasions he observed Cadden personally

approving the shipment of drugs prior to the receipt of test results); Exh. 243 (email from Cadden

to Christopher Leary (Aug. 17, 2012)) (instructing Leary to ship drugs prior to receipt of test

results); Exh. 266 (email from Cadden to Glenn Chin and Leary (Aug. 28, 2012) (stating, “I have

no way of explaining to a client that we shipped before we had full sterility data.”); Trial Tr. at 73

(Feb. 23, 2017) (testimony of FDA Investigator Degarmo) (identifying 13 shipments of

contaminated MPA that were sent prior to receipt of test results). To conceal this practice, Cadden

directed NECC staff to mislabel drugs with lot numbers from older tested lots. See e.g., Exh. 231

(email from Cadden to Chin (Aug. 10, 2011)) (directing Chin to “make as many lots as you like

‘internally’ but only label vials with lot # of tested lots to cover our ass”) (emphasis added); Trial

Tr. at 130 (Jan. 25, 2017); (testimony of Owen Finnegan) (explaining that the drugs would be

labeled with the lot number of whatever had been tested); Trial Tr. at 89 (Feb. 6, 2017) (testimony

of Cory Fletcher) (“We obviously wouldn’t have test results for the 8/10 lot. So if drugs needed

to go out in the meantime, we would have labeled them with the ‘6/29’ lot.”). During the critical

early stages of the outbreak, Cadden falsely told Investigator Degarmo that all of NECC’s drugs

were quarantined pending the receipt of test results. Trial Tr. at 72 (Feb. 23, 2017). The fact that

Cadden did not even wait for test results before shipping high-risk drugs demonstrates his total

disregard for patient safety (and for his testing procedures). And it is yet another example of

consciously putting patients at risk of death or serious bodily injury.



                                               Page 10
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 11 of 30




                        Failing to Warn Customers of Non-Sterile Results

       Fourth, the evidence showed that even when Cadden was notified of non-sterile test results,

he did not tell his customers about those results despite the fact that the health of patients was at

risk. He just let the hospitals unknowingly use it. In fact, when Cadden was notified of the non-

sterile results of an antibiotic wash used to clean post-surgical wounds, he instructed Annette

Robinson to lie to the testing company and say that the lot had been discarded (betraying his

knowledge that he should not have shipped the drugs before receiving test results). Specifically,

Cadden wrote to Robinson, “[o]bviously do not discuss with him…I do not see anything else to

do…just tell him it’s easier and cheaper to just discard lot and remake if u need to tell him

anything. No more investigation.” Exh. 1002 (emphasis added). Robinson testified that Cadden’s

instruction troubled her because “I think I would want to know what was in it and who caused it.

It’s going into people’s bodies.” Trial Tr. at 164 (Feb. 16, 2017). In fact, the non-sterile lot had

already shipped to Good Shepherd Hospital. Lanndon Rose, the director of pharmacy at Good

Shepherd Hospital, testified that he never received notice from NECC about any problems with

the drug, and that the contaminated antibiotic was used on patients at the hospital. Trial Tr. at 110-

11 (Jan. 30, 2017). See also Trial Tr. at 48 (Jan. 24, 2017) (testimony of Deborah Faint) (testifying

that NECC never notified Winchester Hospital of a non-sterile result); Trial Tr. at 19 (Jan. 25,

2017) (testimony of Andrew Cordiale) (testifying that NECC never notified Glens Falls Hospital

of a non-sterile result). Cadden’s consistent responses to these three nonsterile results in short

order in the summer of 2012 – to ignore and bury, rather than investigate and warn – plainly

demonstrates his conscious and reckless disregard for patients’ health. He simply did not care

whether people got hurt.



                                               Page 11
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 12 of 30




                        Ignoring Cleaning and Environmental Monitoring

       Fifth, there was overwhelming evidence that Cadden and others at NECC routinely ignored

cleaning responsibilities and environmental monitoring results. See Trial Tr. at 137 (Jan. 26, 2017)

(testimony of Nick Booth) (testifying that “the priority was…to get the drug made and sent out”

and as a result cleaning was missed); Trial Tr. at 143-44 (Jan. 24, 2017) (testimony of Owen

Finnegan) (“Cleaning became much less of a stressed importance. It was much more stressed that

production was done, that we got the orders out.”). NECC’s decreased cleaning led to increased

alert and action-level hits in its environmental monitoring. Robinson testified that in 2012, “there

was a lot of mold” detected in her environmental monitoring and when she discovered mold

growing in her samples, she showed the results to Cadden “[b]ecause mold is bad, and just

something needed to be done.” Trial Tr. at 122 (Feb. 16, 2017). When the mold growths were

particularly bad, Robinson testified that she showed the actual petri dishes of overgrown mold to

Cadden so he could see it for himself. Id. at 123. Robinson explained that in those circumstances,

the mold would cover the plates. Id. In fact, there was ample evidence that Cadden was well

aware of the presence of mold inside NECC’s clean rooms. See e.g., Exh. 334 (E-mail from

Cadden to E. Cardona (Feb. 29, 2012)) (stating that NECC’s internal environmental monitoring

results “showed more ‘mold’ on 5-6 floor areas than we have ever seen before”); Exh. 160 (E-mail

from Cadden to Chin (Jul. 3, 2012)) (stating “we have another fungal bloom on June 28th”); Exh.

161 (E-mail from Cadden to Chin, Leary, and Svirskiy (Jul. 9, 2012)) (stating “we had another

fungal bloom last month”).

       In short, Cadden knew that failure to comply with USP-797 posed a risk of serious bodily

injury or even death to patients exposed to nonsterile drugs. Despite this information, Cadden

flouted, and directed others to flout and disregard, USP-797. By doing so, Cadden acted with

                                              Page 12
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 13 of 30




“conscious or reckless risk of death or serious bodily injury” to the patients who received

medications compounded at NECC—as inevitably and tragically did occur.

       The evidence presented at trial is more than sufficient to demonstrate that Cadden’s actions

“involved a reckless risk of death or serious bodily injury.” USSG § 2B1.1(b)(16). See e.g.,

United States v. Moran, 778 F.3d 942, 978 (11th Cir. 2015) (affirming application of two-level

increase for defendant who committed health care fraud by placing drug addicts in substandard

facility); United States v. Mateos, 623 F.3d 1350, 1371 (11th Cir. 2010) (affirming application of

§ 2B1.1(b)(15) to sentencing of defendant, a licensed nurse, who gave unnecessary injections to

HIV-positive patients, none of whom were actually harmed, because “any injection always carries

some risk of infection or other complications, and that risk is especially high when the patients

have HIV and weakened immune systems”); United States v. Awad, 551 F.3d 930, 940 (9th Cir.

2009) (affirming application of the enhancement in a health care fraud sentencing where the

defendant failed to supervise respiratory treatments given to patients as required due to the risk of

adverse side effects, even though no patient reported any such effects); United States v. Prigmore,

1996 WL 464030, at *10 (2d. Cir. 2005) (finding the enhancement applies to the defendants’

deliberate violations of FDA regulations regarding heart catheters despite no patient harm); United

States v. Laughlin, 26 F.3d 1523, 1530 (10th Cir. 1994) (finding enhancement applies where

defendant performed unnecessary surgical procedures as part of a fraudulent double-billing

scheme that resulted in victim’s hospitalization). Accordingly, the two-level enhancement under

USSG § 2B1.1(b)(16)) applies.

                                Vulnerable Victim Enhancement

       This Court previously declined to apply the “vulnerable victim” enhancement under USSG

§ 3A1.1(b)(1) because it concluded that “the victims at issue, given the nature of the jury's

                                               Page 13
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 14 of 30




verdict, were the purchasers of the drugs”—i.e., hospitals and other medical facilities—rather than

the patients who received the drugs. Cadden, 965 F.3d at 35. The First Circuit found that this was

error because, under the USSG, a victim is “a person . . . who is a victim of the offense of

conviction and any conduct for which the defendant is accountable under § 1B1.3 (Relevant

Conduct).” Cadden, 965 F.3d at 35 (quoting USSG § 3A1.1 cmt. n.2) (emphasis added). Thus,

“‘[t]o come within the guidelines’ definition’ of ‘victim,’ ‘one need not be a victim of the charged

offense so long as one is a victim of the defendant’s other relevant conduct.’” Id. (quoting United

States v. Souza, 749 F.3d 74, 86 (1st Cir. 2014)). As the First Circuit explained:

       Cadden’s “relevant conduct” included, among other things, any actions that he took
       to direct the shipment of contaminated medications to hospitals during the
       commission of mail fraud. The “victims” of that conduct could plausibly include
       the patients who foreseeably would use those contaminated medications. Thus, we
       agree with the government that the District Court committed an error of law in
       holding that, due to the nature of Cadden’s convictions, the reach of the vulnerable
       victim enhancement is necessarily limited to those ‘victims’ who were defrauded –
       namely, the customers of NECC itself.

Id. at 35-36.

       The commentary to the Sentencing Guidelines provides a pertinent example of when the

enhancement applies: Patients in “a fraud case, in which the defendant marketed an ineffective

cancer cure.” USSG § 3A1.1, cmt. n.2. Similarly, in United States v. Sidhu, 130 F.3d 644, 655

(5th Cir. 1997), the defendant was convicted of mail fraud and other offenses relating to the

submission of false claims for medical services. The Fifth Circuit held that patients involved in

the scheme—who were not the victims of the false claims, but who were prescribed and became

addicted to prescribed narcotics as part of the fraudulent scheme—qualified as “vulnerable

victims” under USSG § 3A1.1.

       The patients hurt by Cadden’s crimes fit squarely within this rubric. By reason of their

debilitated health conditions, they sought epidural steroid injections at medical centers and pain
                                              Page 14
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 15 of 30




clinics for back and joint pain. In many cases, these injections were the victims’ last hope for

avoiding serious back surgeries and alleviating chronic pain.         They were given NECC’s

contaminated drugs without any choice or say of their own, and had no way to detect or prevent

against the fungal contamination. These patients trusted their doctors and those doctors trusted

the representations made by NECC: That NECC was the “Ferrari” of sterile-compounders and

that it complied with the USP-797 protocols that were intended to ensure that the drugs were safe.

Neither patients nor doctors had any way to know that these representations were lies and that

NECC—under Cadden’s direction—grossly flouted USP-797 and knowingly endangered patient

lives. Both patient and doctor trusted that the drugs compounded at NECC were safe and based

on that trust, patients believed that the medications injected into their spines would relieve their

pain. But the trust of these patients and doctors was tragically misplaced. Instead of relieving

patients’ pain, NECC’s drugs dramatically increased it. And in more than 100 cases, the patients’

trust cost them their lives. As the children of one deceased victim, Joseph Rushlow said in their

victim impact statement: “Beginning in 2012, the lives of our family and hundreds of other

families were changed forever by reckless decisions made by the very people we trust to provide

the best available care when they decided to continue to manufacture and distribute a product they

knew was being produced in an unsanitary environment … An injection that was meant to give

our dad relief from pain became an injection that sent him to his tortuous death.” The drugs were

shipped to 76 facilities in 23 states, and used on thousands of unsuspecting, trusting, vulnerable

patients. Rather than being safe and efficacious—as promised—the drugs produced by NECC

under Cadden’s supervision and directions sickened and, in more than 100 cases, killed patients.

These patients were victims of Cadden’s crimes, and they were without question highly vulnerable.



                                              Page 15
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 16 of 30




Accordingly, the vulnerable victim enhancement under § 3A1.1(b)(1) and (2) applies, and four

levels should accordingly be added to Cadden’s offense level.

    The Re-Calculated Sentencing Guidelines Range, the Section 3553 Factors, and the
                        Government’s Recommended Sentence

        Applying the two-level enhancement because Cadden acted with “the conscious or

reckless risk of death or serious bodily injury,” USSG § 2B1.1(b)(16), and the four-level

enhancement because Cadden “knew or should have known that a victim of the offense was a

vulnerable victim” and “the offense involved a large number of [such] vulnerable victims,” USSG

§§ 3A1.1(b)(1) and 3A1.1(b)(1), results in an increase to Cadden’s total offense level from 29 to

35. Cadden’s corrected sentencing guidelines range is as follows:

                                                                             Offense Level
 Mail Fraud racketeering base offense level (§2B1.1(a)(1))                         7
    -    Total fraud loss > $550,000 - $1,500,000 (§2B1.1(b)(1)(f))               +14
    -    Involved 10 or more victims and committed through mass
         marketing (§2B1.1(b)(2))                                                  +2
    -    Conscious or reckless risk of death or bodily injury
         (§2B1.1(b)(16))                                                           +2
 Offense Level for Grouped Mail Fraud Acts / Counts                                25
    -    Organizer or leader of criminal activity (§3B1.1(a))                      +4
    -    Abuse of a Position of Trust (§3B1.3)                                     +2
    -    Large Number of Vulnerable Victims (§3A1.1(b)(1) & (2))                   +4
 Total Adjusted Offense Level                                                      35

        This total adjusted offense level, when coupled with Cadden’s Category I criminal history,

results in a sentencing guidelines range of 168 to 210 months.

        The Government submits that this range better reflects the gravity of Cadden’s offense and

the profound and widespread harm he caused; the Court should sentence Cadden at the top end of

the guidelines range—just as it did previously—and impose a term of incarceration of 210

                                              Page 16
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 17 of 30




months. 1 In making this recommendation, the Government does not ask the Court to blithely

adhere to the recalculated sentencing guidelines range. Rather, the corrected guidelines range

reflects a moral calculus that is significantly different than the one applied at Cadden’s prior

sentencing. The revised range of 168 to 210 months reflects that, under the guidelines, Cadden is

culpable for his widespread and far-reaching fraud, and should be held responsible for (i) acting

in flagrant disregard for the risk of death or serious bodily injury that his conduct posed; and (ii)

the terrible harm that Cadden’s conduct imposed on literally hundreds of highly vulnerable

patients.

        This conclusion holds true when the new guidelines range is viewed through the lens of

the Section 3553(a) factors. To “reflect the seriousness of the offense,” “promote respect for the

law,” and “provide just punishment for the offense,” 18 U.S.C. § 3553(a)(2)(A), the Court’s

sentence must be sufficient to hold Cadden to account for disregarding the tremendous risk of

injury and death his conduct posed to his victims. Similarly, a sentence that does not account for

the hundreds of vulnerable victims harmed by Cadden fails to adequately consider “the nature and

circumstances of the offense.” 18 U.S.C. § 3553(a)(1). The revised sentencing guidelines range

more adequately captures these factors; the previous guidelines range (and the previously imposed

sentence of 108 months) failed to do so. 2 The decisions Cadden made in running NECC led to


1
  When previously sentencing Cadden to the top-end of the guidelines range, the Court explained
that the “persistence of the misrepresentations in this case [were] aggravated” and that Cadden’s
fraud “led to something far worse” than “”financial devastation.” Cadden Sentencing Transcript
(June 26, 2017) 120:20-121:7.
2
  As the Court previously expressed, “if the [sentencing guidelines range] appears reasonable, the
judge is to impose a sentence accordingly, but he or she retains the discretion to depart upwards
or downwards from the Guidelines. However, that discretion is to be exercised only where the
Guidelines fail to adequately address the magnitude of a called-for adjustment or perhaps
overstate its significance. Cadden Sentencing Transcript (June 26, 2017) 113. In this case, the
revised guidelines range does not overstate the significance of Cadden’s crimes and the harm he
caused to hundreds of innocent people.
                                               Page 17
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 18 of 30




significant harm to so many. He failed over a sustained period of time to stop his dangerous

conduct or reverse course despite the warning signs of the increasing danger, such as the dramatic

scaling of drug production at all costs, escalating environmental monitoring hits for mold and

bacteria in 2012, and the nonsterile results received in the summer of 2012 for lots of Bacitracin

and Polymyxin Bacitracin. These were all warning signs of the severe danger that was to come,

but that Cadden chose to ignore. In fact, all he did was ramp up the dangerous production until

the devastation he was causing stopped him. A sentence at the top end of the correct sentencing

guidelines range more adequately captures the gravity and context of Cadden’s offenses and takes

into consideration the horrific harms he caused.

                          CADDEN’S FORFEITURE OBLIGATION

       Title 18, United States Code Section 1962(a)(3) requires a defendant convicted of

racketeering offenses to forfeit “any property constituting, or derived from, any proceeds which

the person obtained, directly or indirectly, from racketeering activity.” Pursuant to this statute,

this Court imposed a forfeiture order in the amount of $7,545,501. Doc. 1226. As the First Circuit

subsequently explained, this amount was based upon “the total amount of NECC proceeds that

were paid to Barry Cadden personally during the life of the racketeering enterprise, that is, from

March 26, 2010 to October 31, 2012.” Cadden, 965 F.3d at 36. Both the Government and Cadden

challenged the amount of the Court’s forfeiture order on appeal. The First Circuit found error in

the Court’s calculation in two respects.

       First, agreeing with Cadden, the First Circuit held that this Court erred in finding that all

of Cadden’s NECC proceeds were “obtained” “from racketeering activity.” Id. at 36-37 (quoting

18 U.S.C. § 1963(a)(3)). Rather, the First Circuit concluded that Cadden’s NECC proceeds were

interests “outside the [racketeering] enterprise” and so “‘subject to a rule of proportionality,’ and

                                               Page 18
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 19 of 30




[] only forfeitable ‘to the extent they are tainted by the racketeering activity.’” Id. at 37 (quoting

United States v. Angiulo, 897 F.2d 1169, 1211-1212 (1st Cir. 1990)). Accordingly, the Court

remanded with instructions that this Court determine, in the first instance, the “portion of Cadden’s

earnings from NECC over the relevant time period that were tainted by racketeering activity and

therefore subject to forfeiture.” Id. at 38.

        Second, agreeing with the Government, the First Circuit found this Court erred by declining

to include in its forfeiture order NECC proceeds received by Cadden’s wife, Lisa Cadden, as a

consequence of her ownership stake in NECC that were deposited in a bank account jointly

controlled by both Lisa Cadden and Barry Cadden. Id. at 39-40. The First Circuit concluded that

such NECC proceeds were “obtained” by Cadden within the meaning of 18 U.S.C. § 1363(a)(3)

and therefore subject to forfeiture to the extent that those proceeds were tainted by racketeering

activity:

        Because we hold that Cadden “obtained” the NECC “proceeds” that Lisa Cadden
        deposited in the couple’s joint bank account, we remand for the District Court to
        consider what amount of Lisa Cadden’s earnings should be included in Barry
        Cadden’s forfeiture order because they were tainted by racketeering activity.

Cadden, 965 F.3d at 40.

        Based upon the First Circuit’s reasoning, the Government submits that the proper amount

of forfeiture can be calculated in two steps. The first step is to determine the total NECC proceeds

obtained by Cadden—including both amounts paid directly to Barry Cadden as well as the amounts

paid to Lisa Cadden that were deposited into their joint bank account—during the life of the

racketeering enterprise as defined by the Court, that is, from March 26, 2010 to October 31, 2012.

Second, the Court must assess what percentage of those proceeds are tainted by the racketeering

activity and apply that percentage to the total NECC proceeds obtained by Cadden to determine

the proceeds subject to forfeiture.
                                               Page 19
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 20 of 30




   NECC Proceeds Obtained by Cadden from March 26, 2010 through October 31, 2012

       This Court previously determined that the total proceeds paid to Barry Cadden in the period

from March 26, 2010 through October 31, 2012 were $7,545,501—the amount of the Court’s prior

order of forfeiture. See Doc. 1226. The basis for this conclusion was Government trial exhibit

1924 (setting forth annual NECC distributions to Barry Cadden and Lisa Cadden from 1998

through October 2012), the trial testimony of Roger H. Edwards, and the July 7, 2017 Declaration

of Roger H. Edwards (Doc. 1167-1) (“The Edwards Declaration”).

       In addition to providing the amount of NECC distributions to Cadden during the life of the

racketeering enterprise, the Edwards Declaration also provides, based upon the same records, a

calculation of the NECC proceeds distributed to Lisa Cadden and deposited into their jointly

controlled account: $5,657,609. The total NECC proceeds obtained by Cadden during the life of

the racketeering enterprise, calculated as the sum of these two figures is: $13,203,110.

                                    Proportionality Analysis

       As detailed above, Cadden engaged in a pervasive fraudulent course of conduct by

representing to customers that NECC was “dedicated to providing the highest quality compounded

medications and services to patients and prescribers,” and that NECC’s products were

compounded in compliance with USP-797, when, in fact, NECC flagrantly disregarded USP-797’s

dictates and manufactured supposedly sterile compounds in filthy conditions and in highly

substandard ways. See supra pp. 8-13. Moreover, the record evidence also shows that NECC’s

customers would not have purchased these supposedly sterile products if they knew that NECC’s

representations regarding compliance with USP-797 were false. See, e.g., Trial Tr. (Jan 17, 2017)

101-102 (NECC customer testifying that he would not have purchased from NECC if he believed

that NECC was not taking proper precautions to ensure sterility of drugs); Trial Tr. (Jan. 25, 2017)

                                              Page 20
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 21 of 30




9-10 (NECC customer testifying that he relied upon NECC’s representations concerning

compliance with USP-797’s requirements); Trial Tr. (Jan 25, 2017) 47-48 (NECC customer

testifying that he would not have purchased drugs from NECC if he knew they were not sterile).

       It follows that all of the revenue that NECC earned from the sales of such supposedly-USP-

797 compliant medications, compounded in supposedly-sterile clean rooms during the life of the

racketeering enterprise, are appropriately considered proceeds of NECC’s fraudulent racketeering

enterprise. The First Circuit’s order states that the Government has not, to this point, “identified

that amount” of such tainted proceeds and, accordingly, instructs the Court to “assess,” based on

the existing record, “the portion of Cadden’s earnings from NECC over the relevant time period

that were tainted by racketeering activity and therefore subject to forfeiture.” Id. at 38.

       The government took the position at trial that all of NECC’s sales were fraudulent because

of the extensive misrepresentations NECC sales representatives made about NECC’s sterile drug

production practices.    As the Court heard from multiple witnesses, NECC’s business was

overwhelmingly high-risk sterile compounding, which was governed by USP-797. These false

representations were the foundation on which Cadden built NECC and which drove its enormous

profits. As a result, the record of this case does not include evidence sufficient to calculate

precisely the revenue generated by NECC in the period from March 26, 2010 through October 31,

2012 from the fraudulent sales of only supposedly sterile medications, excluding the minimal

amount of drugs made in the nonsterile clean room. The record, however, is more than sufficient

for the Court to reach the conservative conclusion that at least 85% of NECC’s revenue were

generated from such sales. Put simply, NECC’s primary business was the high-risk compounding

of supposedly sterile prescription drugs, and the sale of these drugs necessarily relied on fraudulent



                                               Page 21
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 22 of 30




misrepresentations about NECC’s adherence to USP-797. This conclusion is evidenced by, among

other things:

•   The physical layout of NECC: Within NECC, drugs were compounded in three distinct
    spaces. Two of these spaces were so-called sterile clean rooms, including clean room 1, by far
    the largest of the compounding spaces and the heart of NECC’s operations, and clean room 2,
    where Scott Connolly, Gene Svirskiy, and others made supposedly sterile cardioplegia. Only
    one area was dedicated to non-sterile compounding. See Exh. 1383 (NECC Floorplan). As
    the floorplan indicates, the vast majority of NECC’s compounding space was dedicated to
    sterile compounding, which drove its business.

•   The Allocation of Pharmacists and Technicians: Just as the lion’s share of physical space
    was dedicated to sterile compounding, the vast majority of pharmacists and technicians worked
    in clean rooms 1 and 2 and were engaged in high-risk sterile compounding. See Exh. 3000
    (listing five licensed pharmacists and fifteen pharmacy technicians working in the clean rooms
    and only three pharmacists working outside the clean rooms (Jill Keough replaced Michelle
    Thomas in August 2012); Exh. 368 (NECC 2011 Inspection Report) at 2 (listing pharmacists
    and technicians). Just as the vast majority of the physical space was dedicated to sterile
    compounding, so too were NECC’s compounding employees.

•   NECC’s Sales and Marketing: NECC focus on sterile compounding is further evidenced by
    NECC’s advertising and marketing, which represented NECC to its customers and the public
    as engaged primarily in the compounding of high-risk, sterile compounds. See, e.g., Exhs.
    103, 733 (advertising NECC’s “strong focus on sterile products”); Exh. 67 (NECC “Report
    Card” representing that “we are meeting the associated requirements outlined in USP <797>
    ‘Pharmaceutical Compounding-Sterile Preparations.’”); Trial Tr. (Jan 13, 2017) 36:18-37:17
    (NESS sales representative Mario Giamei testifying that NECC’s “sales pitch” touted
    manufacture of preservative-free injectables).

•   Cadden’s Statements Describing NECC’s Business to Sales Staff: While training the MSM
    sales representatives, Cadden described NECC at various points as primarily a high-risk sterile
    compounder. See Exh. 1742 (Cadden’s sales training video, in which he states, “[t]hey are
    what they call high risk, which is what we do, basically, every day. We produce, we don’t like
    the term high risk, because it has a negative connotations [sic]. But it’s producing final sterile
    products used on a patient from a non-sterile active ingredient or non-sterile ingredients;”
    “Some of the products that we produce are very dissimilar from what Ameridose produces. So
    that’s a simplistic way of looking at the two companies. Ameridose, large volume admixing
    FDA licensed products, is what they do. New England Compounding, they call them high risk
    aseptic sterile compounding. Starting from all of the non-sterile ingredients, making those
    final products and somehow end-product sterilization to produce those final dosage forms;”
    “Understand that we’re not selling jellybeans. These are, you know, sterile products.”).

•   The Massive Scale of NECC’s Shipments of Sterile Compounds: Cadden’s own trial witness,
    Jared Gustafson, made clear the massive scale of NECC’s sale of supposedly sterile products.
    Specifically, Gustafson testified that, from January 1, 2006 through May 20, 2012 NECC
                                               Page 22
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 23 of 30




   shipped 859,125 vials of injectable steroids. Trial Tr. (May 10, 2017) at 113:12, including
   291,941 vials of supposedly sterile preservative free MPA compounded at a concentration of
   80 milligram per milliliter. His testimony concerning the number of vials, which drove
   NECC’s sales and profits, is summarized below:

                   Total Vials Sold from January 1, 2006 to May 20, 2012
          methylprednisolone 80mg / mL         291,941
          methylprednisolone 40 mg / mL        74,141
          betamethasone repository 6 mg/ mL    189,598
          triamcinolone acetonide 40 mg / mL   303,445
          TOTAL VIALS                          859,125

       NECC’s business was sterile compounding. Non-sterile compounding was little more than

a sideline business activity, with professional staff and revenue that were de minimis in comparison

to NECC’s sterile compounding operation—as this Court is well familiar from overseeing

Cadden’s trial (and the three others). Accordingly, approximating that 85% of NECC’s business

activities were dedicated to sterile compounding, this Court should apply that same percentage to

determine what share of Cadden’s NECC revenues are tainted by racketeering activity. Doing

such a calculation leads to the result that $11,222,643.50 (85% of the $13,203,110 total NECC

proceeds obtained by Cadden during the life of the racketeering enterprise) are tainted proceeds

and so subject to forfeiture.

                                RESTITUTION OWED BY CADDEN

       The Government moved for entry of an order of restitution on September 26, 2017.

Doc. 1213.    After extensive briefing, the Court stayed the Government’s request pending

resolution of the parties’ appeals to the First Circuit. Doc. 1353. The First Circuit’s remand now

clears the way for the resolution of the Government’s pending motion.

       The Mandatory Victim Restitution Act of 1996 (“MVRA”) makes restitution mandatory

for crimes involving fraud or deceit. 18 U.S.C. 3663A(c)(1)(A)(ii). Here, the jury convicted

Cadden of 57 felony counts, including racketeering, racketeering conspiracy, mail fraud, and

                                              Page 23
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 24 of 30




violations of the Food, Drug, and Cosmetic Act (“FDCA”); fifty-four of those counts involved

“fraud or deceit.”

       The Court is thus required to identify the victims of Cadden’s crimes and determine the

amount of restitution owed to them. In this case, the victims of Cadden’s crimes are the patients

who were injected with NECC’s contaminated drugs, the medical facilities that purchased them,

and insurance plans that paid for patients’ treatment. The Government respectfully submits that

the record evidence amply demonstrates that the amount owed to these victims is $82 million.

   Patients Harmed by Cadden’s Fraudulent Drugs Qualify as Victims under the MVRA

       The MVRA defines a “victim” as:

       a person directly and proximately harmed as a result of the commission of an
       offense for which restitution may be ordered including, in the case of an offense
       that involves as an element a scheme, conspiracy, or pattern of criminal activity,
       any person directly harmed by the defendant’s criminal conduct in the course of the
       scheme, conspiracy, or pattern.

18 U.S.C. § 3663A(a)(2). The First Circuit has explained that this statutory language means that

the government must show not only “but-for” causation, “but also that the causal connection

between the conduct and the loss is not too attenuated (either factually or temporally).” United

States v. Cutter, 313 F.3d 1, 7 (1st Cir. 2002) (quoting United States v. Vaknin, 112 F.3d 579, 590

(1st Cir. 1997)). See also Chin, 965 F.3d at 60 (“Put otherwise, the statute asks ‘was the harm

foreseeable?’”) (quoting United States v. Soto, 799 F.3d 68, 98 (1st Cir. 2015)). As the First Circuit

further explained in the companion case to Cadden’s appeal, the identity of the victims is not

narrowly circumscribed by the nature of the offense of conviction (here fraud charges), but instead

is based more broadly on Cadden’s conduct in the course of that offense:

       [t]he restitution analysis focuses on the causal relationship “between the conduct
       and the loss,” not between the nature of the statutory offense and the loss. This
       approach to the “victim” analysis tracks the language of the statute, as it focuses on
       whether the victim was “harmed as a result of the commission of an offense,” or
                                               Page 24
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 25 of 30




       “by the defendant’s criminal conduct in the course of [a] scheme, conspiracy, or
       pattern [of criminal activity].”

Chin, 965 F.3d at 59-60. “When an offense ‘involves as an element a scheme, a conspiracy, or

pattern of criminal activity,’” like Cadden’s fraud and racketeering related convictions, “‘any

person directly harmed by the defendant’s criminal conduct in the course of the scheme,

conspiracy, or pattern’ is a victim.” Id. at 59 (citing 18 U.S.C. § 3663A(a)(2)).

       Applying the First Circuit’s two-part test, the patients harmed by Cadden’s fraudulent

drugs clearly fall within the MVRA’s definition of a “victim.” Cadden was found guilty of

operating NECC as a fraudulent criminal enterprise dispensing hundreds of thousands of

substandard and dangerous drugs, including the three contaminated lots of preservative-free MPA.

Among other crimes, he was convicted of 27 counts of mail fraud related to shipments of the three

contaminated MPA lots. It is undisputed that these shipments killed dozens and injured hundreds

more. Cadden’s counsel conceded as much. See Trial Tr. (March 16, 2017) 66:25-67:3 (Cadden’s

counsel: “[N]or, of course, is there any dispute about the fact that each of these 25 patients died

as a result of being injected with methylprednisolone acetate that was compounded at NECC.”).

       These victims would not have been harmed but-for Cadden’s criminal conduct in the course

of his fraudulent scheme. 18 U.S.C. § 3663A(a)(2). Cadden oversaw NECC’s operation as a

criminal enterprise that marketed itself to customers as complying with USP-797 and holding itself

to the highest standards, while, in fact, NECC engaged in grossly and recklessly substandard

compounding practices. As a result, more than 17,000 vials of contaminated MPA were shipped

to medical facilities across the country, where they were injected into hundreds of unsuspecting,

vulnerable patients.

       But-for NECC’s false marketing, these clinics would not have purchased NECC’s

products. Pharmacists and clinicians explicitly testified that they relied upon NECC’s false
                                              Page 25
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 26 of 30




representations regarding compliance with USP-797 and would not have purchased drugs from

NECC if they did not believe NECC took appropriate precautions to ensure sterility. See, e.g.,

Trial Tr. (Jan 17, 2017) 101-102; Trial Tr. (Jan. 25, 2017) 9-10; Trial Tr. (Jan 25, 2017) 47-48.

And but-for NECC’s recklessly dangerous compounding practices—improper sterilization, see

supra p. 8, lack of testing, see supra p. 9, shipping without test results, see supra p. 10, failing to

warn customers of non-sterile results, see supra p. 11, ignoring cleaning and environmental

monitoring, see supra pp. 12-13, contaminated drugs would not have been shipped to and used by

these clinics.

        In addition, the harm caused by Cadden’s conduct was certainly foreseeable. Indeed, the

entire objective of the protocols in USP-797, which Cadden was required to know and follow, is

“to describe conditions and practices to prevent harm, including death, to patients that could result

from…microbial contamination…” and “to prevent harm and death to patients treated with

[compounded sterile preparations].”) (emphasis added). Exh. 52 (34 USP 797, at 336). In

particular, but for Cadden’s extensive misrepresentations regarding NECC’s facility, processes,

and drug quality—including the tainted MPA—the drugs would not have been purchased by

deceived clinics and hospitals where they were injected into the victims’ bodies, causing death and

physical and financial harm. These harms—over 100 deaths and 793 injured patients—were the

direct and foreseeable result of Cadden’s criminal conduct. 3

        The government submits that the patients harmed by NECC’s contaminated drugs are

clearly victims entitled to restitution, as required by the MVRA.


3
 The First Circuit made explicit that the evidence was sufficient for a jury to conclude beyond a
reasonable doubt that “Cadden caused the deaths of patients by directing the shipment of the
deficiently prepared medications that caused the deaths” Cadden, 965 F.3d at 19, which
necessarily implies sufficiency under the lower standard of proof required for imposition of an
order of restitution.
                                               Page 26
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 27 of 30




    Calculation of the Amount of Restitution Owed to Harmed Patients and Their Families

        Because the patients harmed in the fungal meningitis outbreak caused by Cadden’s

criminal actions meet the definition of “victim” under the MVRA, they are entitled to mandatory

restitution pursuant to the statute. Specifically, the MVRA states that “when sentencing a

defendant convicted of an offense [committed by fraud or deceit], the court shall order…that the

defendant make restitution to the victim of the offense, or, if the victim is deceased, to the victim’s

estate.” 18 U.S.C. § 3663A(a)(1) (emphasis added). 379 patients harmed in the outbreak have

submitted restitution requests, as did certain medical facilities that purchased the drugs and insurance

plans that paid for patients’ treatment.

        Following imposition of Cadden’s sentence, the government contracted with Thomas A.

Barocci and Joshua Anderson of TAB Consulting to evaluate and analyze the restitution claims

submitted by the patient victims in this case. The accompanying TAB Report (Exhibit A hereto)

details their economic analysis of the victims’ requests. 4 The expert declaration at the beginning

of the report outlines the methodology used in evaluating and analyzing the various restitution




4
  Dr. Barocci submitted his initial analysis in a report dated September 25, 2017. He submitted
an updated report on January 25, 2018 in United States v. Chin, 14-cr-10363-2, reflecting (1) an
analysis of economic losses to victims who sent in data after the initial report; and (2) an analysis
of additional data provided by certain victims included in the first report. The version of the
summary table of the TAB Report submitted herewith under seal (Exhibit C to the TAB Report)
corrects two typographical errors with respect to the restitution losses claimed by Victims 1051
and 1337; the out of pocket expenses for each of those victims should say “$0.” The correct
figure ($0) was, however, used in calculating the restitution owed to each of those victims—as
reflected in the victims’ restitution worksheet (Exhibit D to the TAB Report)—and therefore
these two typographical errors do not alter the total amount of restitution sought by the
government. This version also corrects a calculation error with respect to Victim 1095, whose
losses were undercounted by $3,095, resulting in an increase in the total amount of restitution
sought by the government by $3,095. This version of the TAB Report encompasses the full set
of known victims who are seeking restitution in the NECC matters.
                                                Page 27
       Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 28 of 30




claims. The TAB Report conservatively calculates a total restitution amount of $80.1 million for

the 379 patient victims. See Exhibit A.

       The TAB Report is well-supported. The restitution calculations were performed by

Thomas Barocci, who holds a Ph.D. in the field of economics and has authored hundreds of similar

economic analyses over the past 40 years. Dr. Barocci, the owner of TAB Consulting, personally

reviewed the data and information for each individual prior to the economic analysis being

performed, and reviewed it again following completion of the analysis. While calculation of future

medical expenses or lost income must involve certain economic assumptions, the assumptions that

were required to complete the analyses for each victim were documented and explained in the

TAB Report. In sum, the TAB Report uses well-established and widely accepted economic

analyses routinely used in federal courts throughout the nation. Indeed, Dr. Barocci and Joshua

Anderson of TAB Consulting performed a similar economic analysis in United States v. Tsarnaev,

13-cr-10200-GAO, which was adopted in its entirety by Judge O’Toole in fashioning the

restitution order in that case. The comprehensive economic analysis set forth in the TAB Report

is substantially more than “a modicum of reliable evidence is required to establish a restitution

award.” United States v. Mahone, 453 F.3d 68, 74 (1st Cir. 2006)). Accordingly, this Court should

order Cadden pay restitution of $82 million as identified in the TAB Report.

       In addition, two clinics that purchased NECC’s fraudulent drugs and two insurance plans

that paid for patients’ treatment submitted restitution requests totaling approximately $1.9 million.

See Exhibit B, filed under seal. With respect to the clinics’ restitution claims, the restitution award

should account for the fact that the clinics endured substantial out-of-pocket losses as a result of

Cadden’s fraudulent scheme beyond the cost of NECC’s contaminated drugs—including the cost of

the unreimbursed care of patients infected by NECC’s contaminated drugs, expenses associated with

                                               Page 28
        Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 29 of 30




the anti-fungal medication used to treat patients, the cost of an infectious disease specialist to treat the

patients, the expenses of clinic staff to respond to the outbreak, and finally attorneys’ fees incurred by

the clinic as part of the investigation and prosecution of Cadden.

        Pursuant to the MVRA, the Court should order Chin to pay restitution to the patient victims,

medical facilities that purchased the tainted drugs, and insurance companies that paid the patients’

claims, in a total amount of $82 million. The Government requests that the Court order that any

restitution payments be made first to the individual patient victims, and that the clinics and

insurance plans receive restitution payments only after the patient victims have been fully

compensated.

                                            CONCLUSION

        WHEREFORE, for the reasons set forth above, and for such other good cause as the Court

may find, the government respectfully requests the Court:

(I)     Sentence Barry J. Cadden to a term of incarceration of 210 months;

(II)    Enter the proposed forfeiture order in the amount of $11,222,643.50; and

(III)   Enter an order of restitution in the amount of $82 million, with joint and several liability

        with Glenn A. Chin, with the individual patient victims to be paid before the insurance

        plans and clinics.




                                                  Page 29
      Case 1:14-cr-10363-RGS Document 2228 Filed 04/30/21 Page 30 of 30




                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                            By:        /s/ Amanda P.M. Strachan
                                                       AMANDA P.M. STRACHAN
                                                       CHRISTOPHER R. LOONEY
                                                       DAVID G. LAZARUS
                                                       ALEXANDRA W. AMRHEIN
                                                       Assistant United States Attorneys
                                                       United States Attorney’s Office
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
Dated: April 30, 2021



                                     Certificate of Service

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to counsel for the defendant, who are registered participants as identified on the
Notice of Electronic Filing (NEF).


                                            By:        /s/ Christopher Looney
                                                       Christopher Looney
                                                       Assistant United States Attorney

Dated: April 30, 2021




                                             Page 30
